DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kim (US 2020/0230014) is considered to be the closest prior art.
Regarding Claims 1 and 10, Kim discloses a humanoid robot (see [0002]), comprising: an upper body (3) of a bionic robot, a lower body (7) of the bionic robot, and a waist joint (see Examiner’s annotated version of Kim’s Fig. 9, hereinafter “Figure A”).
The upper body of the bionic robot is connected with the first curved plate (see Figure A, showing a screw for attaching the two components), and the lower body of the bionic robot is connected with the first and second substrates (see Figure A). 
Wherein the waist joint comprises:
The first curved plate structural member (see Figure A), having a first end and a second end which extend along a first arc in a first linear axis direction (see Figure A, showing that the bottom surface of the first curved plate structural member is defined by a first arc, and that the left side of the first title as the figure is oriented forms a first end that extends along the arc, and the right side forms a second end that extends along the arc).
A second curved plate structural member (see Figure A), having a first end and a second end which extend along a second arc in a second linear axis direction perpendicular to the first linear axis direction (see Figure A, showing that the bottom surface of the second curved plate is defined by a 
A first connection member (see Figure A), having a first end extending along the direction of the first linear axis and a second end disposed opposite to the first end (see Figure A, showing an arc shaped connecting member with the first end being toward the left as the figure is oriented, and the second end is toward the right as the figure is oriented).
A second connection member (see Figure A), having a first end extending along the direction of the first linear axis and a second end disposed opposite to the first end (see Figure A, showing an arc shaped connecting member with the first end being toward the left as the figure is oriented, and the second end is toward the right as the figure is oriented).
A first substrate and a second substrate (see Figure A), both extending along the direction of the second linear axis (see Figure A).
Wherein the first end of the first connection member is slidably connected with the first end of the first curved plate structural member (see Figure A, showing that the two components will slide relative to one another, and that the two components are keyed with one another, and accordingly all of the first connection member and all of the first curved plate structural member slide relative to one another), and the first end of the second connection member is slidably connected with the second end of the first curved plate structural member (see Figure A, showing that the two components will slide relative to one another, and that the two components are keyed with one another, and accordingly all of the second connection member and all of the first curved plate structural member slide relative to 
Kim does not disclose that the first arc is convex toward the upper body and the second arc is convex toward the lower body. This means that the arcs defining the rotational movement of the joint extend in opposite directions. In Kim, both arcs extend in the same direction, with both the first and second arcs being convex toward the lower body. 
.


    PNG
    media_image1.png
    989
    1456
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658